Citation Nr: 0029242	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip secondary to the service-connected postoperative 
residuals of right knee injury.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to May 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

FINDINGS OF FACT

1.  The claim for service connection for arthritis of the 
left hip as secondary to the veteran's service-connected 
right knee disability is plausible.

2.  The veteran's postoperative right knee disability is by 
manifested by pain and crepitus on motion, limitation of 
extension to 10 degrees, limitation of flexion to 85 degrees, 
x-ray evidence of degenerative joint disease and quadriceps 
weakness.

3.  There is no objective medical evidence of recurrent 
subluxation or lateral instability in the right knee.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the left hip is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's post-operative right knee injury residuals 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5259 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).  

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's post-operative residuals of right knee 
injury to include limitation of extension under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003- 5261 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.25, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran has contended that his left hip disorder is 
secondary to his service-connected right knee disability.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  According to the 
applicable regulations, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1999).  

Service medical records indicate that the veteran had a knee 
injury prior to service and reinjured it during service.  
There were no complaints, findings, or diagnoses of a left 
hip disorder during service.  The veteran was discharged in 
May 1985 for a physical disability of his right knee.  In 
June 1986, the RO granted service connection for 
postoperative residuals of a right knee injury.

In his June 1998 claim, the veteran contended that his 
service-connected right knee disability resulted in pain in 
his left hip.

In a February 1999 VA examination, the examiner stated that 
there was a possibility of a relationship between the 
veteran's degenerative arthritis of the left hip and his 
service-connected degenerative arthritis of this right knee 
because the veteran is a big man and somewhat heavy and the 
abnormal gait may have put some stress on his left hip and 
caused the development of degenerative arthritis.  

The Board has reviewed the probative evidence of the record 
including the veteran's service medical records, the VA 
medical records, and the veteran's statements.  These records 
reflect medical determinations that the veteran's left hip 
disorder may be related to his service-connected right knee 
disability.  Based on this evidence, the Board finds that 
such evidence establishes that the veteran's claim of 
entitlement to service connection for a left hip disorder is 
plausible, and thus, meet the requirements for a well 
grounded claim.  

II.  Increased evaluation

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for postoperative residuals 
of right knee injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, his assertion that his service-
connected disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met. 38 
U.S.C.A. § 5107(a).

Service medical records reflect that the veteran had a right 
knee injury with a right lateral meniscectomy prior to 
service.  During service, he injured his right knee while 
playing basketball and underwent arthroscopic debridement.  
The diagnoses included degenerative joint disease and 
synovitis of the right knee, deficient anterior cruciate 
ligament of right knee, and status post right lateral 
meniscectomy.  A Physical Evaluation Board recommended that 
the veteran be discharged from duty.  The veteran was 
discharged in May 1985.  In a June 1986 rating decision, the 
RO granted service connection for postoperative residuals of 
injury of the right knee and assigned a 10 percent disability 
evaluation under Diagnostic Code 5259.

VA medical records from September 1997 show that the veteran 
was seen complaining of right knee pain after being hit by a 
truck.  A May 1998 X-ray evaluation of the right knee noted 
the veteran's complaints of increased pain and swelling of 
the right knee.  The impression was moderate degenerative 
changes. 

In June 1998, the veteran filed his claim for an increased 
evaluation for his right knee disability.  

VA medical records from July 1998 to January 1999 show the 
veteran was seen for physical therapy from July to October.  
Abnormal gait, use of a cane, and use of knee brace for right 
knee were noted.  The veteran complained of right knee pain 
and stiffness especially in the morning.  The veteran 
received steroid injections for the pain in the right knee.  
The diagnosis was osteoarthritis of the right knee.  

At a February 1999 VA examination, the veteran's reported 
that he had had repeated steroid-type injections in his right 
knee for pain.  The veteran reported that he wore a knee 
brace on his right knee at all times.  It was noted that he 
limped on his right leg.  On evaluation, there was atrophy 
and fatigability of the right quadriceps muscle group.  There 
was minimal fluid in the joint, and crepitus on flexion and 
extension was noted.  There was no knee instability.  Range 
of motion was described as markedly restricted with flexion 
to 85 degrees and a deficit of 10 degrees of full extension.  
The VA examiner opined that the veteran had degenerative 
arthritis of the right knee.  In a February 1999 rating 
decision, the RO increased the evaluation for the veteran's 
postoperative residuals of right knee injury to 30 percent 
under Diagnostic Codes 5259-5257.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 
(1999).  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  

In a precedent opinion dated August 14, 1998, the Acting 
General Counsel of the VA clarified that if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not list limitation of motion as part of the rating 
criteria, and another DC based on limitation of motion may be 
applicable, the latter DC must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGPREC 9-98 (Aug. 14, 
1998).  

The Board observes that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 provides for evaluation symptomatic 
semilunar (meniscal) cartilage removal residuals without 
reference to instability of the knee, limitation of motion of 
the leg, or weakness or insecurity of weight-bearing.  Given 
the clarification provided in VAOPGPREC 9-98, the Board 
observes that a veteran with instability of the knee, knee 
limitation of motion, and symptomatic semilunar (meniscal) 
cartilage removal residuals other than those related to joint 
stability or motion may be separately evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5259, 5260, 5261, and 5263 
(1999).  While 38 C.F.R. § 4.71a, Diagnostic Code 5259 does 
not list any specific semilunar (meniscal) cartilage removal 
related-impairment, the provisions of Diagnostic Code 5258, 
which addresses dislocation of the semilunar (meniscal) 
cartilage, enumerates symptoms including joint pain, locking, 
and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999).  Symptomatic semilunar (meniscal) cartilage removal 
residuals warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1999).  

Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999). 
 
Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

Based upon symptomatic postoperative residuals reflected in 
his service medical records, the veteran's right knee 
disability was initially assigned a single 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 for removal of semilunar cartilage, 
symptomatic.  Following review of VA medical records and a VA 
examination, the RO, in a February 1999 rating decision, 
increased the evaluation of the veteran's right knee 
disability to 30 percent by rating by analogy to Diagnostic 
Code 5257 and Diagnostic Code 5259.

Although the RO has rated the right knee disability under 
Diagnostic Code 5257, for rcurrent subluxation or lateral 
instability of the knee, there is no objective evidence of 
either recurrent instability or subluxation in this case.  
The Board has considered the propriety of rating the right 
knee disability under Diagnostic Code 5257, and concludes 
that in the absence objective medical evidence of recurrent 
subluxation or lateral instability, a rating under this 
diagnostic code is not appropriate.

The clinical evidence shows that there is history of 
symptomatic cartilage removal of the knee.  Other 
manifestations of the knee disability principally involve of 
degenerative arthritis of the knee confirmed by x- ray, 
limitation of motion and atrophy and weakness of the right 
quadriceps muscles. 

In view of the history of symptomatic semilunar (meniscal) 
cartilage removal, the Board finds that a separate 10 percent 
evaluation under Diagnostic Code 5259 is warranted.  This is 
the highest available rating under this diagnostic code.

The current medical evidence also shows degenerative 
arthritis of the right knee confirmed by x-ray and associated 
with limitation of flexion to 85 degrees and limitation of 
extension to 10 degrees.  Limitation of extension to this 
extent warrants a 10 percent evaluation under Diagnostic Code 
5260.  Limitation of flexion to this extent is noncompensable 
under Diagnostic Code 5261.  However, the veteran also has 
pain and crepitation on both flexion and extension as well as 
weakness of the quadriceps associated with the knee 
disability.  In the Board's opinion, the functional loss due 
to pain and weakness warrants an additional 10 percent rating 
pursuant to 38 C.F.R. §§ 4.45, 4.59, but no more than that 
based on the factors set forth in DeLuca and in the 
regulations.  With application of 38 C.F.R. § 4.25, 
pertaining to the combined ratings table, the right knee 
disability remains 30 percent disabling.

In making this determination, the Board has considered all 
manifestations of the right knee disability, and finds no 
basis for a rating greater than the 30 percent currently in 
effect.  Accordingly, the claim is denied.

Because the evidence is not in relative equipoise, the 
benefit of the doubt rule is not for application.



ORDER

The claim of entitlement to service connection for arthritis 
of the left hip is well grounded.  

An increased rating for the right knee disability is denied.


REMAND

Because the claim of entitlement to service connection for 
arthritis of the left hip is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

During a 1999 VA examination, the examiner opined that there 
was a possibility that the veteran's arthritis of his left 
hip is related to his service-connected postoperative 
residuals of a right knee injury.   Therefore, a VA 
orthopedic examination is necessary to determine the whether 
the veteran's current left hip disorder is related to his 
injury in service.  Accordingly, the case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a VA examination by an orthopedic 
specialist.  The VA examiner should 
review the claims file and answer the 
following question: Is it at least as 
likely as not that the veteran's current 
left hip disorder is the result of the 
veteran's service-connected right knee 
disability?  All indicated studies 
should be conducted and the VA examiner 
should state the basis of such findings.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


